EXHIBIT 10.8

[curr_ex108img1.jpg]

 

VStock Transfer, LLC
18 Lafayette Place

Woodmere, New York 11598

October 30, 2020

 

Dear Sirs:

 

                This agreement (the “Leak-Out Agreement”) is being delivered to
you in connection with that certain understanding by and between CURE
Pharmaceutical Holding Corp., a Delaware corporation with offices located at
1620 Beacon Place, Oxnard, California 93033 (the “Company”) and the undersigned
(“Holder”).

 

The Company and certain investors (including the Holder) have entered into a
Securities Purchase Agreement, dated as of October 30, 2020 (the “Securities
Purchase Agreement”), pursuant to which, among other things, the Company has
agreed to issue and sell to the Holder and the Holder has agreed to purchase
certain Notes (as defined in the Securities Purchase Agreement), which will be
convertible into shares (the “Conversion Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), in accordance with the terms of
the Notes. Capitalized terms not defined herein shall have the meaning as set
forth in the Securities Purchase Agreement.

 

                During the period commencing on the date of issuance of the
Notes (the “Execution Date”) and ending on the earlier to occur of (i) such date
as the Holder no longer holds any Notes or Conversion Shares and (ii) such date
upon which any breach by the Company of any term of this Leak-Out Agreement
occurs, regardless of whether such breach is subsequently cured (such period,
the “Restricted Period”), on any Trading Day in which the VWAP of the Common
Stock is less than $1.32 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or similar events) (so long as no Event of
Default (as defined in the Note) has occurred and is then continuing) (any such
date, a “Date of Determination”), the Holder and any Affiliate of the Holder
which has or shares discretion relating to the Holder’s investments or trading
or information concerning the Holder’s investments, including in respect of the
Restricted Securities (together, the “Holder’s Trading Affiliates”) shall not
offer, pledge, sell, contract to sell, option, lend or dispose or otherwise
transfer, directly or indirectly, (including, without limitation, any sales,
short sales, swaps or any derivative transactions that would be equivalent to
any sales, or any sale which would result in the increase of any existing short
position of the Holder relating to Company common stock) on such Date of
Determination, in the aggregate, any shares of Common Stock in an aggregate
amount representing more than the greater of (x) $20,000 in sales of shares of
Common Stock, (y) 20% of the quotient of (A) the sum of each daily composite
trading volume of Common Stock as reported by Bloomberg, LP for each Trading Day
during the twenty (20) Trading Day period immediately preceding such Date of
Determination, divided by (B) twenty (20) and (z) 20% of the daily composite
trading volume of Common Stock as reported by Bloomberg, LP on such applicable
Date of Determination. Notwithstanding anything herein to the contrary, nothing
herein shall prohibit the Holder (or any of its Trading Affiliates) from
tendering any Restricted Securities or other shares of Common Stock to any
Person in a tender offer or other Fundamental Transaction.

 

  1



 



 

                Notwithstanding anything herein to the contrary, on or after the
date hereof, the Holder may, directly or indirectly, sell or transfer all, or
any part, of the Restricted Securities to any Person (an “Assignee”) without
complying with (or otherwise limited by) the restrictions set forth in this
Leak-Out Agreement; provided, that as a condition to any such sale or transfer
an authorized signatory of the Company and such Assignee duly execute and
deliver a leak-out agreement in the form of this Leak-Out Agreement with respect
to such transferred Restricted Securities (an “Assignee Agreement”) and sales of
the Holder and its Affiliates and all Assignees shall be aggregated for all
purposes of this Leak-Out Agreement and all Assignee Agreements.

 

                Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Leak-Out Agreement must be in
writing.

 

                This Leak-Out Agreement, together with the Securities Purchase
Agreement, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof and are fully
binding on the parties hereto.

 

                This Leak-Out Agreement may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument. This
Leak-Out Agreement may be executed and accepted by facsimile or PDF signature
and any such signature shall be of the same force and effect as an original
signature.

 

                The terms of this Leak-Out Agreement shall be binding upon and
shall inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 

                This Leak-Out Agreement may not be amended or modified except in
writing signed by each of the parties hereto.

 

                All questions concerning the construction, validity, enforcement
and interpretation of this letter agreement shall be governed by the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.

 

  2



 



 

                Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this letter agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereby irrevocably
waives any right it may have, and agrees not to request, a jury trial for the
adjudication of any dispute hereunder or in connection with or arising out of
this letter agreement or any transaction contemplated hereby.

 

                Each party hereto acknowledges that, in view of the uniqueness
of the transactions contemplated by this letter agreement, the other parties
hereto would not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other parties shall be entitled to
specific enforcement of the terms hereof in addition to any other remedy to
which it may be entitled, at law or in equity.

 

If, and whenever on or after the date hereof, the Company enters into, amends,
terminates, waives or modifies a leak-out agreement (or any other agreement or
other document restricting in any manner the sale, directly or indirectly, by
any Other Holder or any of its Trading Affiliates of any securities of the
Company) with any Other Holder (or any of its Trading Affiliates), directly or
indirectly, of any shares of Common Stock (each such agreement, an “Other
Agreement”) in any manner, the result of which, is more favorable terms and/or
conditions and/or less trading restrictions (as the case may be) on Common Stock
then held by such Other Holder, then as set forth herein, then (i) the Company
shall provide notice thereof to the Holder immediately following the occurrence
thereof and (ii) the terms and conditions of this Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions and/or
less restrictions (as the case may be) set forth in such Other Agreement,
provided that upon written notice to the Company at any time the Holder may
elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this Agreement
shall apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Investor. The provisions of this paragraph shall apply
similarly and equally to each such Other Agreement.

 

The obligations of Holder under this Agreement are several and not joint with
the obligations of any Other Holder under any other agreement, and Holder shall
not be responsible in any way for the performance of the obligations of any
Other Holder under any such other agreement. Nothing contained herein or in this
Agreement, and no action taken by Holder pursuant hereto, shall be deemed to
constitute Holder and Other Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that Holder and the
Other Holders are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement and the
Company acknowledges that Holder and the Other Holders are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or any other Agreement. The Company and Holder confirms that
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

 

 [SIGNATURE PAGE TO LEAK-OUT FOLLOWS]

 

  3



 



  

Agreed to and Acknowledged:

 

 

CURE PHARMACEUTICAL HOLDING CORP.

 

 

By: /s/ Rob Davidson
       Name: Rob Davidson
       Title: Chief Executive Officer

 

 

IONIC VENTURES, LLC

 

 

By: /s/ Brendan O’Neil 
       Name: Brendan O’Neil
       Title: Authorized Signatory

 

 

4



 